DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on March 19, 2021 is acknowledged.

Acknowledgement of Applicant’s Amendments
New claims 21-23 presented in the Amendment filed March 19, 2021 have been received and considered by Examiner.
Examiner notes that new claims 21-23 fall within the elected Group I claims: the elected Group I claims are now claims 1-8 and 21-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (USPN 7,004,537) in view of Browne (USPN 5,914,163).
In regard to claim 1, Unger et al. teach a cargo support rail for a motor vehicle cargo support system, comprising: a tubular wall extending along a longitudinal axis between opposite ends (rail 74 including stanchions 72 which together form “roof rack member 70” per the language of Unger et al.), where the rail 74 and stanchions 72 may be made of plastic (col. 7, lines 15-30 and Fig. 1-3).
Unger et al. fail to teach that the tubular wall includes a plurality of carbon fibers bonded to a fibrous mat by a cured resin.
Browne, however, disclose an automotive rail (col. 1, lines 30-36, even though this citation is in the background section of the patent, the patent is clearly directed to automotive rails) that includes a tubular wall includes a plurality of carbon fibers (see, for example, col. 4, line 61-col. 5, line 13) bonded to a fibrous mat (glass fiber mat) by a cured resin (see, for example, col. 5, line 66-col. 6, line 12). The outermost layer of carbon fiber is bonded to the 

Alternatively, in regard to claim 1, out of any pair of adjoining carbon fiber fabric plies of the eight carbon fiber plies of Browne, one ply corresponds to the claimed plurality of carbon fibers, and the other ply corresponds to the claimed fibrous mat (any fabric would reasonably be considered a mat). Since Unger et al. and Browne are each directed to rails for use in automotive applications, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the multilayer rail structure disclosed by Browne as the composite material for forming the roof rack/rail disclosed by Unger et al., in order to form a roof rack rail of greater strength/durability than a plastic rail of Unger et al. that would be conferred to the roof rack/rail by the plies of carbon fiber and the glass mat.

	In regard to claim 2, because the carbon fiber fabric is a fabric (see, for example, col. 5, lines 3-4), the carbon fibers of the fabric are continuous carbon fibers that extend from one of said opposite ends to the other of said opposite ends.



In regard to claim 5, Unger et al. and Browne teach the railing as discussed above in regard to claims 4 and 1. the arcuate path of the rail / roof rack system of Unger et al. of said outer surface extends from one of said opposite ends to the other of said opposite end (see, for example, Fig. 1-3), so the rail taught by Unger et al. and Browne as proposed above in regard to claim 1 has an outer surface that extends from one of said opposite ends to the other of said opposite end.

In regard to claim 6, Unger et al. and Browne teach the railing as discussed above in regard to claims 4 and 1. While it appears that the arcuate path of the outer surface of the rail of Unger et al. extends along a constant radius of curvature, Unger et al. does not explicitly teach that it does. However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the arcuate path of the outer surface of the rail of taught by Unger et al. and Browne as discussed above so that it extends along a constant radius of curvature for such reasons that would have been obvious to those of ordinary skill in the art such as formation of a rail of desirable appearance and ease of manufacture (avoidance of formation of complex curves, etc.).



In regard to claim 21, the carbon fibers of Browne are impregnated by the cured resin (see, for example, col. 5, line 66-col. 6, line 12: the resin wets out the fiber plies, a resin matrix is formed in the carbon fiber plies).

In regard to claim 22, following the second alternative basis for rejection regarding any pair of adjoining carbon fiber fabric plies of the eight carbon fiber plies of Browne, in any set of three consecutive carbon fiber fabric plies of the eight carbon fiber plies of Browne, the three consecutive carbon fiber fabric plies meets the limitation of fibrous mat / carbon fiber / fibrous mat. Any fabric would reasonably be considered a mat.

In regard to claim 23, the rail/roof rack system of Unger et al. includes the claimed front and rear support members (Fig. 1-3), so the rail of taught by Unger et al. and Browne as discussed above includes front and rear support members.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782